COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-024-CV

BANK OF AMERICA CORPORATION                                      APPELLANTS
AND BANK OF AMERICA, N.A.

                                        V.

DOROTHEA LASTER D/B/A HOPKINS-LASTER LAW OFFICE                     APPELLEE

                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellants’ “Agreed Motion To Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: February 19, 2009



      1
          … See Tex. R. App. P. 47.4.